Exhibit 10.1

REVOLVING CREDIT AGREEMENT

dated as of November 24, 2014

among

HEALTHSTREAM, INC.

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK

as Administrative Agent

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS; CONSTRUCTION      1   

Section 1.1.

  

Definitions

     1   

Section 1.2.

  

Classifications of Loans and Borrowings

     26   

Section 1.3.

  

Accounting Terms and Determination

     26   

Section 1.4.

  

Terms Generally

     26    ARTICLE II    AMOUNT AND TERMS OF THE COMMITMENTS      27   

Section 2.1.

  

General Description of Facilities

     27   

Section 2.2.

  

Revolving Loans

     27   

Section 2.3.

  

Procedure for Revolving Borrowings

     27   

Section 2.4.

  

Swingline Commitment

     28   

Section 2.5.

  

[Reserved]

     29   

Section 2.6.

  

Funding of Borrowings

     29   

Section 2.7.

  

Interest Elections

     30   

Section 2.8.

  

Optional Reduction and Termination of Commitments

     31   

Section 2.9.

  

Repayment of Loans

     31   

Section 2.10.

  

Evidence of Indebtedness

     32   

Section 2.11.

  

Optional Prepayments

     32   

Section 2.12.

  

Mandatory Prepayments

     33   

Section 2.13.

  

Interest on Loans

     34   

Section 2.14.

  

Fees

     35   

Section 2.15.

  

Computation of Interest and Fees

     36   

Section 2.16.

  

Inability to Determine Interest Rates

     36   

Section 2.17.

  

Illegality

     36   

Section 2.18.

  

Increased Costs

     37   

Section 2.19.

  

Funding Indemnity

     38   

Section 2.20.

  

Taxes

     38   

Section 2.21.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     42   

Section 2.22.

  

Letters of Credit

     43   

Section 2.23.

  

Increase of Commitments; Additional Lenders

     48   

Section 2.24.

  

Mitigation of Obligations

     51   

Section 2.25.

  

Replacement of Lenders

     51   

Section 2.26.

  

Defaulting Lenders

     52   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III    CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT      56   

Section 3.1.

  

Conditions to Effectiveness

     56   

Section 3.2.

  

Conditions to Each Credit Event

     59   

Section 3.3.

  

Delivery of Documents

     59    ARTICLE IV    REPRESENTATIONS AND WARRANTIES      59   

Section 4.1.

  

Existence; Power

     59   

Section 4.2.

  

Organizational Power; Authorization

     60   

Section 4.3.

  

Governmental Approvals; No Conflicts

     60   

Section 4.4.

  

Financial Statements

     60   

Section 4.5.

  

Litigation and Environmental Matters

     60   

Section 4.6.

  

Compliance with Laws and Agreements

     61   

Section 4.7.

  

Investment Company Act

     61   

Section 4.8.

  

Taxes

     61   

Section 4.9.

  

Margin Regulations

     61   

Section 4.10.

  

ERISA

     61   

Section 4.11.

  

Ownership of Property; Insurance

     62   

Section 4.12.

  

Disclosure

     63   

Section 4.13.

  

Labor Relations

     63   

Section 4.14.

  

Subsidiaries

     63   

Section 4.15.

  

Solvency

     63   

Section 4.16.

  

Deposit and Disbursement Accounts

     63   

Section 4.17.

  

Material Agreements

     63   

Section 4.18.

  

OFAC

     64   

Section 4.19.

  

Patriot Act

     64    ARTICLE V    AFFIRMATIVE COVENANTS      64   

Section 5.1.

  

Financial Statements and Other Information

     64   

Section 5.2.

  

Notices of Material Events

     66   

Section 5.3.

  

Existence; Conduct of Business

     67   

Section 5.4.

  

Compliance with Laws

     67   

Section 5.5.

  

Payment of Obligations

     67   

Section 5.6.

  

Books and Records

     67   

Section 5.7.

  

Visitation and Inspection

     67   

 

-ii-



--------------------------------------------------------------------------------

Section 5.8.

  

Maintenance of Properties; Insurance

     67   

Section 5.9.

  

Use of Proceeds; Margin Regulations

     68   

Section 5.10.

  

Casualty and Condemnation

     68   

Section 5.11.

  

Cash Management

     68   

Section 5.12.

  

Additional Subsidiaries and Guaranties

     69   

Section 5.13.

  

Real Estate; Leased Locations

     69   

Section 5.14.

  

Further Assurances

     70    ARTICLE VI    FINANCIAL COVENANTS      70   

Section 6.1.

  

Funded Debt Leverage Ratio

     70   

Section 6.2.

  

Interest Coverage Ratio

     70    ARTICLE VII    NEGATIVE COVENANTS      70   

Section 7.1.

  

Indebtedness and Preferred Equity

     70   

Section 7.2.

  

Liens

     71   

Section 7.3.

  

Fundamental Changes

     72   

Section 7.4.

  

Investments, Loans

     73   

Section 7.5.

  

Restricted Payments

     73   

Section 7.6.

  

Sale of Assets

     74   

Section 7.7.

  

Transactions with Affiliates

     74   

Section 7.8.

  

Restrictive Agreements

     74   

Section 7.9.

  

Sale and Leaseback Transactions

     75   

Section 7.10.

  

Hedging Transactions

     75   

Section 7.11.

  

Amendment to Material Documents

     75   

Section 7.12.

  

Accounting Changes

     75   

Section 7.13.

  

Lease Obligations

     75   

Section 7.14.

  

Government Regulation

     76    ARTICLE VIII    EVENTS OF DEFAULT      76   

Section 8.1.

  

Events of Default

     76   

Section 8.2.

  

Application of Proceeds

     79    ARTICLE IX    THE ADMINISTRATIVE AGENT      80   

Section 9.1.

  

Appointment of the Administrative Agent

     80   

Section 9.2.

  

Nature of Duties of the Administrative Agent

     80   

Section 9.3.

  

Lack of Reliance on the Administrative Agent

     81   

Section 9.4.

  

Certain Rights of the Administrative Agent

     82   

 

-iii-



--------------------------------------------------------------------------------

Section 9.5.

  

Reliance by the Administrative Agent

     82   

Section 9.6.

  

The Administrative Agent in its Individual Capacity

     82   

Section 9.7.

  

Successor Administrative Agent

     82   

Section 9.8.

  

Withholding Tax

     83   

Section 9.9.

  

The Administrative Agent May File Proofs of Claim

     83   

Section 9.10.

  

Authorization to Execute Other Loan Documents

     84   

Section 9.11.

  

Guaranty Matters

     84   

Section 9.12.

  

Documentation Agent; Syndication Agent

     84   

Section 9.13.

  

Right to Enforce Guaranty

     84   

Section 9.14.

  

Bank Product Obligations and Hedging Obligations

     84    ARTICLE X    MISCELLANEOUS      85   

Section 10.1.

  

Notices

     85   

Section 10.2.

  

Waiver; Amendments

     87   

Section 10.3.

  

Expenses; Indemnification

     89   

Section 10.4.

  

Successors and Assigns

     90   

Section 10.5.

  

Governing Law; Jurisdiction; Consent to Service of Process

     94   

Section 10.6.

  

WAIVER OF JURY TRIAL

     95   

Section 10.7.

  

Right of Set-off

     95   

Section 10.8.

  

Counterparts; Integration

     96   

Section 10.9.

  

Survival

     96   

Section 10.10.

  

Severability

     96   

Section 10.11.

  

Confidentiality

     97   

Section 10.12.

  

Interest Rate Limitation

     97   

Section 10.13.

  

Waiver of Effect of Corporate Seal

     97   

Section 10.14.

  

Patriot Act

     98   

Section 10.15.

  

No Advisory or Fiduciary Responsibility

     98   

Section 10.16.

  

Location of Closing

     98   

 

-iv-



--------------------------------------------------------------------------------

Schedules       

Schedule I

  -      Applicable Margin and Applicable Percentage

Schedule II

       Commitment Amounts Exhibits       

Exhibit A

  -      Form of Assignment and Acceptance

Exhibit 2.3

  -      Form of Notice of Revolving Borrowing

Exhibit 2.4

  -      Form of Notice of Swingline Borrowing

Exhibit 2.7

  -      Form of Notice of Continuation/Conversion

Exhibit 2.20

  -      Tax Certificates

Exhibit 3.1(b)(ii)

  -      Form of Secretary’s Certificate

Exhibit 3.1(b)(v)

  -      Form of Officer’s Certificate

Exhibit 5.1(c)

  -      Form of Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of this 24th day of November, 2014, by and among HEALTHSTREAM, INC., a Tennessee
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders (a) establish a
$50,000,000.00 revolving credit facility in favor of the Borrower and (b) to
provide a letter of credit subfacility in favor of the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I 

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the Borrower or any of its Subsidiaries or shall be merged with the Borrower or
any of its Subsidiaries or (b) any acquisition by the Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and substantially all of such
assets, division or business unit are located in the United States). With
respect to a determination of the amount of an Acquisition, such amount shall
include all consideration (including any deferred payments) set forth in the
applicable agreements governing such Acquisition as well as the assumption of
any Indebtedness in connection therewith.

“Additional Lender” shall have the meaning set forth in Section 2.23.

“Adjusted LIBO Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other person
taking over the administration of that rate) appearing on Reuters screen page
LIBOR 01 (or on any successor or substitute page of such



--------------------------------------------------------------------------------

service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 A.M. (London time) two
(2) Business Days prior to the commencement of such Interest Period for deposit
in U.S. Dollars, with a maturity comparable to such Interest Period, divided by
(ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member bank
of the Federal Reserve System in respect of Eurocurrency liabilities as defined
in Regulation D (or any successor category of liabilities under Regulation D);
provided, that if the rate referred to in clause (i) above is not available at
any such time for any reason, then the rate referred to in clause (i) shall
instead be the interest rate per annum, as reasonably determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U.S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period.

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $50,000,000.00.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on such date or the letter of credit fee, as the
case may be, the percentage per annum determined in accordance with the pricing
grid set forth on Schedule I, which pricing grid is based on the Funded Debt
Leverage Ratio; provided that a change in the Applicable Margin resulting from a
change in the Funded Debt Leverage Ratio shall be effective on the second
(2nd) Business Day after which the Borrower delivers each of the financial
statements required by Section 5.1(a) and (b) and the Compliance Certificate
required by Section 5.1(c); provided, further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Margin shall be at Level III as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the date by which the financial statements
and Compliance Certificate for the Fiscal Quarter ending December 31, 2014 are
required to be delivered shall be at Level I as set forth on Schedule I. In the
event that any financial statement or Compliance Certificate delivered hereunder
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth on Schedule I (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative Agent a correct financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Margin
shall be adjusted such that after giving effect to the corrected financial
statement or Compliance Certificate, as the case may be, the Applicable Margin
shall be reset to the Accurate Applicable Margin based upon the pricing grid set
forth on Schedule I for such period and (iii) the Borrower shall immediately pay
to the Administrative Agent, for the account of the Lenders, the accrued
additional interest owing as a result of such Accurate Applicable Margin for
such period. The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined in
accordance with the pricing grid set forth on Schedule I, which pricing grid is
based on the Funded Debt Leverage Ratio; provided that a change in the
Applicable Percentage resulting from a change in the Leverage Ratio shall be
effective on the second (2nd) Business Day after which the Borrower delivers
each of the financial statements required by Section 5.1(a), (b) and the
Compliance Certificate required by Section 5.1(c); provided, further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Percentage shall be
at Level III as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Percentage for the commitment fee from the Closing
Date until the date by which the financial statements and Compliance Certificate
for the Fiscal Quarter ending December 31, 2014 are required to be delivered
shall be at Level I as set forth on Schedule I. In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage based upon
the pricing grid set forth on Schedule I (the “Accurate Applicable Percentage”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
correct financial statement or Compliance Certificate, as the case may be, for
such period, (ii) the

 

-3-



--------------------------------------------------------------------------------

Applicable Percentage shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Percentage shall be reset to the Accurate Applicable Percentage based
upon the pricing grid set forth on Schedule I for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional commitment fee owing as a result of such
Accurate Applicable Percentage for such period. The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent. The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

-4-



--------------------------------------------------------------------------------

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

“Beneficial Owner” shall mean, with respect to any amount paid hereunder or
under any other Loan Document, the Person that is the beneficial owner, for U.S.
federal income tax purposes, of such payment.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Nashville, Tennessee or Atlanta, Georgia are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period, excluding any expenditure to the extent such
expenditure is part of the aggregate amounts payable in connection with, or
other consideration for, any Permitted Acquisition consummated during or prior
to such period.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11 1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

-5-



--------------------------------------------------------------------------------

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateral”, “Cash Collateralized” and “Cash
Collateralization” have the corresponding meanings).

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 40% or more of the outstanding shares of the
voting equity interests of the Borrower, or (iii) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
who are Continuing Directors.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

 

-6-



--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense,
(B) income tax expense determined on a consolidated basis in accordance with
GAAP, (C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) all other non-cash charges determined on a
consolidated basis in accordance with GAAP, in each case for such period, and
(E) transaction costs and expenses paid in cash in connection with the Permitted
Acquisitions in an aggregate amount not to exceed $750,000.00; provided that for
the purposes of calculating compliance with the financial covenants set forth in
Article VI, to the extent that during such period any Loan Party shall have
consummated a Permitted Acquisition or other Acquisition approved in writing by
the Required Lenders, or any sale, transfer or other disposition of any Person,
business, property, or assets, Consolidated EBITDA shall be calculated on a Pro
Forma Basis with respect to such Person, business, property, or assets so
acquired or so disposed of.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including, without limitation,
the interest component of any payments in respect of Capital Lease Obligations,
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets or the sale of assets (other than the sale of inventory in the ordinary
course of business), (iii) any equity interest of the Borrower or any Subsidiary
of the Borrower in the unremitted earnings of any Person that is not a
Subsidiary and (iv) any income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with the Borrower or
any Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Subsidiary.

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

-7-



--------------------------------------------------------------------------------

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Current Assets” shall mean, with respect to any Person, all current assets of
such Person as of any date of determination calculated in accordance with GAAP,
but excluding cash, cash equivalents and debts due from Affiliates.

“Current Liabilities” shall mean, with respect to any Person, all liabilities of
such Person that should, in accordance with GAAP, be classified as current
liabilities as of any date of determination, and in any event including all
Indebtedness payable on demand or within one year from such date of
determination without any option on the part of the obligor to extend or renew
beyond such year and all accruals for federal or other taxes based on or
measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year and the aggregate
outstanding principal balance of the Revolving Loans and the Swingline Loans.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor

 

-8-



--------------------------------------------------------------------------------

Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.26(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swingline Lender
and each Lender.

“Disclosure Letter” means that certain Disclosure Letter, dates as of the date
hereof, executed and delivered by Borrower to Administrative Agent for the
benefit of the Lenders.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state or district thereof.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

-9-



--------------------------------------------------------------------------------

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 the requirement of Section 4043(a) of ERISA that it be notified of
such event); (ii) any failure to make a required contribution to any Plan that
would result in the imposition of a lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of
Section 4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice
of intent to terminate any Plan, or the termination of any Plan under
Section 4041(c) of ERISA.

 

-10-



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning set forth in Section 8.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next

 

-11-



--------------------------------------------------------------------------------

succeeding Business Day or, if such rate is not so published for any Business
Day, the Federal Funds Rate for such day shall be the average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean any fee letter executed by SunTrust Robinson Humphrey,
Inc. and SunTrust Bank and accepted by the Borrower after the date of this
Agreement.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect of any successor statute thereto, in each case, together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

“Foreign Person” shall mean any Person that is not a U.S. Person.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of a jurisdiction other than one of the fifty states of
the United States or the District of Columbia.

“Funded Debt” means (1) all obligations for money borrowed, (2) all obligations
evidenced by a bond, indenture, note, loan agreement, letter of credit or
similar instrument, (3) all Capital Lease Obligations and (4) all other
obligations upon which interest charges are customarily paid.

“Funded Debt Leverage Ratio” shall mean, as of any measurement date, the ratio
of (i) Funded Debt, to (ii) Consolidated EBITDA.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner,

 

-12-



--------------------------------------------------------------------------------

whether directly or indirectly and including any obligation, direct or indirect,
of the guarantor (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(iv) as an account party in respect of any letter of credit or letter of
guaranty issued in support of such Indebtedness or obligation; provided that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee is made or, if not so stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” shall mean each of the Subsidiary Loan Parties.

“Guaranty” shall mean the Guaranty dated as of the date hereof made by the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedge Termination Value” shall mean, in respect of any one or more Hedge
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Transactions, (a) for any date on or
after the date such Hedge Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Transactions (which
may include a Lender or any Affiliate of a Lender).

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option,

 

-13-



--------------------------------------------------------------------------------

total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Increasing Lender” shall have the meaning set forth in Section 2.23.

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

“Incremental Revolving Commitment” shall have the meaning set forth in
Section 2.23.

“Incremental Loan” shall have the meaning set forth in Section 2.23.

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided that, for purposes of Section 8.1(g), trade
payables overdue by more than 120 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (x) all Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Intellectual Property” shall mean any patents, trademarks, service marks, trade
names, copyrights and other intellectual property that are material to the
operation of the business.

“Interest Coverage Ratio” shall mean, as of any measurement date, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense.

“Interest Expense” means interest expense (including without limitation the
interest component of any payments in respect of capital capitalized or expensed
during such period).

 

-14-



--------------------------------------------------------------------------------

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.

“Investments” shall have the meaning set forth in Section 7.4.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.00.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

-15-



--------------------------------------------------------------------------------

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in
Article IX and Section 10.3(b) shall be deemed to include such Lender-Related
Hedge Provider. In no event shall the approval of any such Person in its
capacity as Lender-Related Hedge Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent.

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender and each Additional Lender that joins this Agreement pursuant to
Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Guaranty
Agreement, the LC Documents, the Disclosure Letter, any Fee Letter, all Notices
of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, any promissory notes issued hereunder and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require, and shall include, where appropriate,
any loan made pursuant to Section 2.23.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, the Swingline Lender or the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

 

-16-



--------------------------------------------------------------------------------

“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) all employment and
non-compete agreements with management, (iii) all leases of Real Estate that
have been filed with the U.S. Securities and Exchange Commission, and (iv) all
other agreements, documents, contracts, indentures and instruments pursuant to
which (A) any Loan Party or any of its Subsidiaries are obligated to make
payments in any twelve month period of $5,000,000.00 or more, (B) any Loan Party
or any of its Subsidiaries expects to receive revenue in any twelve month period
of $5,000,000.00 or more or (C) a default, breach or termination thereof would
reasonably be expected to result in a Material Adverse Effect.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Borrower or any of its Subsidiaries individually
or in an aggregate committed or outstanding principal amount exceeding
$1,000,000.00. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

“Maturity Date” means, with respect to Revolving Loans, the Revolving Commitment
Termination Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower, any of its Subsidiaries or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

 

-17-



--------------------------------------------------------------------------------

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Sole Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

 

-18-



--------------------------------------------------------------------------------

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” shall have the meaning set forth in Section 10.4(d).

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment Office” shall mean the office of the Administrative Agent located at
401 Commerce Street, Suite 4400, Nashville, Tennessee 37219, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Perfection Certificate” shall have the meaning assigned to such term in the
Guaranty and Security Agreement.

“Permitted Acquisition” means an Acquisition of an entity (“Target”) that occurs
when all of the following conditions have been satisfied: (a) after giving
effect to such Acquisition, no Default or Event of Default has occurred and is
continuing and all representations and warranties in this Credit Agreement or
any other Loan Documents shall continue to be true and correct in all material
respects, except for those made as of a particular date; (b) at least fifteen
(15) days prior to completion of such Acquisition, Borrower shall have delivered
written notice to Administrative Agent, which notice shall provide general
details about the Acquisition and shall include a pro forma “post-acquisition”
calculation of the financial covenants set forth in Article VI demonstrating
that after giving effect to such Acquisition, Borrower will not be within 0.25x
of the financial covenant limitations; (c) in the event that the aggregate
consideration payable in connection with such Acquisition (including cash,
equity and Indebtedness or liabilities incurred or assumed and all transaction
costs) will exceed $30,000,000, then at least ten (10) days prior to the
completion of such Acquisition, Borrower shall deliver to Administrative Agent
copies of the Acquisition agreement and other material documents pertaining to
such Acquisition which shall be in form and substance reasonably satisfactory to
the Administrative Agent; (d) such Acquisition is consensual and is approved by
the board of directors (or the equivalent thereof) of the Person whose stock or
assets are being acquired; (e) the Person or assets being acquired are in
substantially the same type of business conducted by the Borrower and its
Subsidiaries on the date hereof or any business reasonably related thereto;
(f) such Acquisition is consummated in material compliance with all requirements
of law, and those consents and approvals from any governmental authority or
other Person required in connection with such Acquisition have been obtained;
(g) the Person or assets being acquired shall have positive EBITDA (calculated
in a manner substantially similar to “Consolidated

 

-19-



--------------------------------------------------------------------------------

EBITDA” to the extent the provisions of such definition are relevant) for the
12-month period ending on the date of such Acquisition, as determined based upon
financial statements for the most recent completed fiscal year and the most
recent interim financial period completed within 45 days prior to the date of
consummation of such Acquisition; provided, however, that notwithstanding the
foregoing, the Borrower shall be permitted to consummate two (2) Acquisitions of
a Person or assets having negative EBITDA (calculated in the manner and for the
period specified above); provided that, in each case, the negative EBITDA of
such Person or assets being acquired in any single Acquisition is not greater
than (-$2,000,000); (h) before and after giving effect to such Acquisition and
any indebtedness incurred in connection therewith, Borrower and its Subsidiaries
are solvent; (i) any Subsidiary of Borrower formed or acquired in connection
with such Acquisition shall have executed and delivered a guaranty of the
obligations under this Credit Agreement and other Loan Documents provided
customary authorizations and opinions in that regard; and (j) the Borrower has
delivered to the Administrative Agent a certificate executed by a responsible
officer certifying that each of the conditions set forth above has been
satisfied.

“Permitted Encumbrances” shall mean:

(i) Liens imposed by law for taxes, assessments or governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(vi) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and

(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

 

-20-



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean Investments which comply with Borrower’s
internal investment policy dated March 7, 2013 (the “Investment Policy”)
incorporated herein by this reference, provided that Borrower may not materially
diverge from the Investment Policy without the prior written consent of the
Required Lenders.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any “employee benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) maintained or contributed to by the
Borrower or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
has or may have an obligation to contribute, that is subject to Title IV of
ERISA.

“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in a Permitted Acquisition or other Acquisition approved in
writing by the Required Lenders, the inclusion as “Consolidated EBITDA” of the
EBITDA (i.e. net income before interest, taxes, depreciation and amortization)
for such Person, business, property or asset as if such Acquisition had been
consummated on the first day of the applicable period, based on historical
results accounted for in accordance with GAAP, and (ii) with respect to any
Person, business, property or asset sold, transferred or otherwise disposed of,
the exclusion from “Consolidated EBITDA” of the EBITDA (i.e. net income before
interest, taxes, depreciation and amortization) for such Person, business,
property or asset so disposed of during such period as if such disposition had
been consummated on the first day of the applicable period, in accordance with
GAAP (in each case together with such adjustments thereto as are, in the
reasonable judgment of Administrative Agent, directly attributable to such
transaction and as are factually supportable (in the reasonable judgment of the
Administrative Agent)).

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure), and the denominator of which shall be the sum of all
Commitments of such Class of all Lenders (or if such Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders) and (ii) with respect to all Classes
of Commitments and Loans of any Lender at any time, the numerator of which shall
be such Lender’s Revolving Commitment (or if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure) and the denominator of which shall be
the sum of all Lenders’ Revolving Commitments (or if such Revolving Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, all Revolving Credit Exposure of all Lenders funded under such
Commitments).

“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.

 

-21-



--------------------------------------------------------------------------------

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or, if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the aggregate
outstanding Revolving Credit Exposure of the Lenders at such time; provided
that: (a) if at any time the number of Lenders is two (2) or less, then the
required percentages listed above shall each be 100%, and (b) if at any time the
number of Lenders is three (3), then the required percentages listed above shall
each be 50% but in no event less than two of the three Lenders; and further
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure shall be excluded for purposes of determining Required Lenders.

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that: (a) if at
any time the number of Lenders is two (2) or less, then the required percentages
listed above shall each be 100%, and (b) if at any time the number of Lenders is
three (3), then the required percentages shall each be 50% but in no event less
than two of the three Lenders; and further provided that to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Revolving
Commitments and Revolving Credit Exposure shall be excluded for purposes of
determining Required Revolving Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

-22-



--------------------------------------------------------------------------------

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of the Borrower and (y) with respect to all other provisions, any
of the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of the Borrower or
such other representative of the Borrower as may be designated in writing by any
one of the foregoing with the consent of the Administrative Agent.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management or similar
fees.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of
(i) November 24, 2017, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

 

-23-



--------------------------------------------------------------------------------

“Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger in connection with this Agreement.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.00.

 

-24-



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Target” shall have the meaning ascribed to such term within the definition of
“Permitted Acquisition”.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees,
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Unfinanced Cash Capital Expenditures” shall mean, for any period, the amount of
Capital Expenditures made by the Borrower and its Subsidiaries during such
period in cash, but excluding any such Capital Expenditures financed with
Indebtedness permitted under Section 7.1(c) or that constitute reinvestment of
proceeds as permitted under Section 2.12(a).

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of Tennessee.

 

-25-



--------------------------------------------------------------------------------

“United States” or “U.S.” shall mean the United States of America.

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.20(e)(ii).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

“Working Capital” shall mean the average of the Current Assets less the Current
Liabilities for the first three months of each Fiscal Year compared to the
average of the Current Assets less the Current Liabilities for the last three
months of such Fiscal Year.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan”) or by Type (e.g. “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word

 

-26-



--------------------------------------------------------------------------------

“shall”. In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and the
Disclosure Letter, and (v) all references to a specific time shall be construed
to refer to the time in the city and state of the Administrative Agent’s
principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing Bank
shall issue Letters of Credit in accordance with Section 2.22; (iii) the
Swingline Lender shall make Swingline Loans in accordance with Section 2.4; and
(iv) each Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitment Amount in effect from time to time.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, prepay and re-borrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided that the
Borrower may not borrow or re-borrow should there exist a Default or Event of
Default.

Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing, substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”), (x) prior to 11:00 a.m. on
the requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m. three
(3) Business Days prior to the requested date of each Eurodollar Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of such Revolving Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest

 

-27-



--------------------------------------------------------------------------------

Period applicable thereto (subject to the provisions of the definition of
Interest Period). Each Revolving Borrowing shall consist entirely of Base Rate
Loans or Eurodollar Loans, as the Borrower may request. The aggregate principal
amount of each Eurodollar Borrowing shall not be less than $5,000,000 or a
larger multiple of $1,000,000, and the aggregate principal amount of each Base
Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided that Base Rate Loans made pursuant to Section 2.4 or
Section 2.22(d) may be made in lesser amounts as provided therein. At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
six (6). Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
shall make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
re-borrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of Swingline
Borrowing”), prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.

 

-28-



--------------------------------------------------------------------------------

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
reasonable discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to subsection
(c) of this Section or to purchase participating interests pursuant to
subsection (d) of this Section shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

Section 2.5. [Reserved].

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or, at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume

 

-29-



--------------------------------------------------------------------------------

that such Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the Borrower on such date a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest (x) at the Federal Funds Rate until the second Business
Day after such demand and (y) at the Base Rate at all times thereafter. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Lender from
its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit 2.7 attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Conversion/Continuation requests a Eurodollar
Borrowing but does not specify an Interest Period, the Borrower shall be deemed
to have selected an Interest

 

-30-



--------------------------------------------------------------------------------

Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings and Base Rate
Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section shall be in an amount of at least $5,000,000
and any larger multiple of $1,000,000, and (iii) no such reduction shall be
permitted which would reduce the Aggregate Revolving Commitment Amount to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount below
the principal amount of the Swingline Commitment and the LC Commitment shall
result in a dollar-for-dollar reduction in the Swingline Commitment and the LC
Commitment.

(c) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

Section 2.9. Repayment of Loans. The outstanding principal amount of all
Revolving Loans and Swingline Loans shall be due and payable (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.

 

-31-



--------------------------------------------------------------------------------

Section 2.10. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and, in the case of each Eurodollar Loan, the Interest Period applicable
thereto, (iii) the date of any continuation of any Loan pursuant to Section 2.7,
(iv) the date of any conversion of all or a portion of any Loan to another Type
pursuant to Section 2.7, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of the Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure or delay
of any Lender or the Administrative Agent in maintaining or making entries into
any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.11. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three
(3) Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, on the date of such prepayment, and
(iii) in the case of any prepayment of any Swingline Borrowing, prior to 11:00
a.m. on the date of such prepayment. Each such notice shall be irrevocable and
shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.13(d); provided that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.19. Each partial
prepayment of any Loan shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or, in the case of a Swingline Loan, pursuant to Section 2.4. Each prepayment of
a Borrowing shall be applied ratably to the Loans comprising such Borrowing.

 

-32-



--------------------------------------------------------------------------------

Section 2.12. Mandatory Prepayments.

(a) Immediately upon receipt by the Borrower or any of its Subsidiaries of any
proceeds of any sale or disposition by the Borrower or any of its Subsidiaries
of any of its assets, or any proceeds from any casualty insurance policies or
eminent domain, condemnation or similar proceedings, the Borrower shall prepay
the Obligations in an amount equal to all such proceeds, net of commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by the Borrower in connection
therewith (in each case, paid to non-Affiliates); provided that the Borrower
shall not be required to prepay the Obligations with respect to (i) proceeds
from the sales of assets in the ordinary course of business, and (ii) proceeds
from other asset sales permitted under Section 7.6 and (iii) proceeds from
casualty insurance policies or eminent domain, condemnation or similar
proceedings that are reinvested in assets then used or usable in the business of
the Borrower and its Subsidiaries within 180 days following receipt thereof. Any
such prepayment shall be applied in accordance with subsection (d) of this
Section.

(b) No later than the Business Day following the date of receipt by the Borrower
or any of its Subsidiaries of any proceeds from any issuance of Indebtedness by
the Borrower or any of its Subsidiaries, the Borrower shall prepay the
Obligations in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such transaction and payable by the
Borrower in connection therewith (in each case, paid to non-Affiliates);
provided that the Borrower shall not be required to prepay the Obligations with
respect to proceeds of Indebtedness permitted under Section 7.1. Any such
prepayment shall be applied in accordance with subsection (d) of this Section.

(c) [Reserved].

(d) Any prepayments made by the Borrower pursuant to subsection (a) or (b) of
this Section shall be applied as follows: first, to the Administrative Agent’s
fees and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Swingline Loans, until the same shall have been paid in full, to
the Swingline Lender; fifth, to the principal balance of the Revolving Loans,
until the same shall have been paid in full, pro rata to the Lenders based on
their respective Revolving Commitments; and sixth, to Cash Collateralize the
Letters of Credit in an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid fees thereon. The Revolving Commitments of the
Lenders shall not be permanently reduced by the amount of any prepayments made
pursuant to clauses fifth through sixth above, unless an Event of Default has
occurred and is continuing and the Required Revolving Lenders so request.

 

-33-



--------------------------------------------------------------------------------

(e) If at any time the aggregate Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.8 or otherwise, the Borrower shall immediately repay the Swingline
Loans and the Revolving Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.19. Each prepayment shall be applied as follows: first, to the
Swingline Loans to the full extent thereof; second, to the Base Rate Loans to
the full extent thereof; and third, to the Eurodollar Loans to the full extent
thereof. If, after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize
its reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding subsections (a) and (b) of this Section, at the option of
the Required Lenders if an Event of Default has occurred and is continuing, and
automatically after acceleration or with respect to any past due amount
hereunder, the Borrower shall pay interest (“Default Interest”) with respect to
all Eurodollar Loans at the rate per annum equal to 200 basis points above the
otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on any Loan which is converted into
a Loan of another Type or which is repaid or prepaid shall be payable on the
date of such conversion or on the date of any such repayment or prepayment (on
the amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

-34-



--------------------------------------------------------------------------------

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent, including without limitation, an up-front
fee payable by Borrower on the date hereof equal to 0.15% of the amount of the
Aggregate Revolving Commitment Amount.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment (whether used or unused) of such Lender
during the Availability Period. For purposes of computing the commitment fee,
the Revolving Commitment of each Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure.
Notwithstanding anything to the contrary set forth in this Section 2.14(b), from
the Closing Date until the date by which the financial statements and Compliance
Certificate for the Fiscal Quarter ending December 31, 2014 are required to be
delivered, the commitment fee listed for Level I on Schedule I shall apply.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including, without limitation, any LC Exposure that remains outstanding after
the Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate set forth in the Fee
Letter on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the Availability
Period (or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the rate for Default
Interest pursuant to Section 2.13(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by 200 basis points.

(d) [Reserved].

(e) Accrued fees under subsections (b) and (c) of this Section shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2014, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.

 

-35-



--------------------------------------------------------------------------------

Section 2.15. Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.16. Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:

(i) the Administrative Agent shall have reasonably determined that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Required Lenders have reasonably determined that the Adjusted
LIBO Rate does not adequately and fairly reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Loans for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Borrowing for which a Notice of Revolving
Borrowing or a Notice of has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and, if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

 

-36-



--------------------------------------------------------------------------------

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender, the Issuing Bank or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount),

then, from time to time, such Lender or the Issuing Bank may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
five (5) Business Days after receipt of such notice and demand the Borrower
shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender or the Issuing Bank for any
such increased costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or the Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, the Issuing Bank or such Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Issuing Bank’s policies or the policies of such Parent Company with respect to
capital adequacy and liquidity), then, from time to time, such Lender or the
Issuing Bank may provide the Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such reduced amounts, and
within five (5) Business Days after receipt of such notice and demand the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender, the Issuing Bank or such
Parent Company for any such reduction suffered.

(c) A certificate of such Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.

 

-37-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than six (6) months prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of each Lender’s or Issuing Bank’s intention
to claim compensation therefor.

Section 2.19. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20. Taxes.

(a) Defined Terms. For purposes of this Section 2.20, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

-38-



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set

 

-39-



--------------------------------------------------------------------------------

forth in Section 2.20(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(i) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20B or
Exhibit 2.20C,

 

-40-



--------------------------------------------------------------------------------

IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.20D on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such

 

-41-



--------------------------------------------------------------------------------

refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19, 2.20 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

 

-42-



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Exposure, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, shall issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower on the terms and conditions hereinafter set forth;
provided that (i) each Letter of Credit shall expire on the earlier of (A) the
date one year after the date of issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving

 

-43-



--------------------------------------------------------------------------------

Commitment Termination Date; (ii) each Letter of Credit shall be in a stated
amount of at least $100,000.00; and (iii) the Borrower may not request any
Letter of Credit if, after giving effect to such issuance, (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the aggregate Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitment Amount.
Each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank without recourse a participation in
each Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit on the date of
issuance. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, renewed or extended, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit, directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in subsection (a) of this Section
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of

 

-44-



--------------------------------------------------------------------------------

any kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided that for
purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) of this Section in an amount equal to its Pro Rata Share of such
LC Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided that if such payment is required to
be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.13(c).

 

-45-



--------------------------------------------------------------------------------

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this subsection, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to 105% of the aggregate LC Exposure of all Lenders as of
such date plus any accrued and unpaid fees thereon; provided that such
obligation to Cash Collateralize the reimbursement obligations of the Borrower
with respect to the Letters of Credit shall become effective immediately, and
such deposit shall become immediately due and payable, without demand or notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 8.1(h) or (i). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. The Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this subsection. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it had not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to Cash
Collateralize its reimbursement obligations with respect to the Letters of
Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender

 

-46-



--------------------------------------------------------------------------------

(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or

(vi) the existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

 

-47-



--------------------------------------------------------------------------------

Section 2.23. Increase of Commitments; Additional Lenders.

(a) From time to time after the Closing Date and before the date that is ninety
(90) days prior to the Revolving Commitment Termination Date, and in accordance
with this Section, the Borrower and one or more Increasing Lenders or Additional
Lenders (each as defined below) may enter into an agreement to increase the
aggregate Revolving Commitments hereunder (each such increase, an “Incremental
Commitment”) so long as the following conditions are satisfied:

(i) the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section shall not exceed $25,000,000.00 (the principal amount
of each such Incremental Commitment, the “Incremental Commitment Amount”);

(ii) the Borrower shall execute and deliver such documents and instruments and
take such other actions as may be reasonably required by the Administrative
Agent in connection with and at the time of any such proposed increase;

(iii) at the time of and immediately after giving effect to any such proposed
increase, no Default or Event of Default shall exist, all representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects), and, since December 31, 2013, or, if and as
applicable, the date of the most-recent financial statements actually delivered
by Borrower pursuant to Section 5(a) of this Agreement, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

(iv) any incremental Revolving Commitments provided pursuant to this Section
(the “Incremental Revolving Commitments”) shall have a termination date no
earlier than the Revolving Commitment Termination Date;

(v) the Borrower and its Subsidiaries shall be in pro forma compliance with each
of the financial covenants set forth in Article VI as of the most recently ended
Fiscal Quarter for which financial statements are required to have been
delivered, calculated as if all such Incremental Revolving Commitments had been
established as of the first day of the relevant period for testing compliance;

(vi) if the Initial Yield applicable to any such Incremental Revolving
Commitments exceeds by more than 0.50% per annum, the sum of the Applicable
Margin then in effect for Eurodollar Revolving Loans, as applicable, plus
one-fourth of the Up-Front Fees paid in respect of the existing Revolving
Commitments, as applicable (the “Existing Yield”), then the Applicable Margin of
the existing Revolving Loans, as applicable, shall increase by an amount equal
to the difference between the Initial Yield and the Existing Yield minus
0.50% per annum; and

(vii) all other terms and conditions with respect to any such Incremental
Commitments shall be reasonably satisfactory to the Administrative Agent.

 

-48-



--------------------------------------------------------------------------------

(b) The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment (each an
“Incremental Commitment Notice”). Within the first thirty (30) days after
Borrower’s delivery of any Incremental Commitment Notice (the “Exclusive Option
Period”), SunTrust Bank shall have the sole and exclusive right (without
obligation) to elect to provide all or a portion of such Incremental Commitment.
Following the expiration of the Exclusive Option Period, any Lender or
Increasing Lender offered or approached to provide all or a portion of any
Incremental Commitment may elect or decline, in its sole discretion, to provide
such Incremental Commitment to the extent not exercised and elected by SunTrust
Bank during the Exclusive Option Period. The Borrower may also, but is not
required to, specify any fees offered to those Lenders (the “Increasing
Lenders”) that agree to increase the principal amount of their Revolving
Commitments, which fees may be variable based upon the amount by which any such
Lender is willing to increase the principal amount of its Revolving Commitment.
Each Increasing Lender shall as soon as practicable, and in any case within 15
days following receipt of such notice, specify in a written notice to the
Borrower and the Administrative Agent the amount of such proposed Incremental
Commitment that it is willing to provide. No Lender (or any successor thereto)
shall have any obligation, express or implied, to offer to increase the
aggregate principal amount of its Revolving Commitment, and any decision by a
Lender to increase its Revolving Commitment shall be made in its sole discretion
independently from any other Lender. Only the consent of each Increasing Lender
shall be required for an increase in the aggregate principal amount of the
Revolving Commitments pursuant to this Section. No Lender which declines to
increase the principal amount of its Revolving Commitment may be replaced with
respect to its existing Revolving Commitment, as a result thereof without such
Lender’s consent. If any Lender shall fail to notify the Borrower and the
Administrative Agent in writing about whether it will increase its Revolving
Commitment within 15 days after receipt of such notice, such Lender shall be
deemed to have declined to increase its Revolving Commitment. The Borrower may
accept some or all of the offered amounts or designate new lenders that are
acceptable to the Administrative Agent (such approval not to be unreasonably
withheld) as additional Lenders hereunder in accordance with this Section (the
“Additional Lenders”), which Additional Lenders may assume all or a portion of
such Incremental Commitment. The Borrower and the Administrative Agent shall
have discretion jointly to adjust the allocation of such Incremental Revolving
Commitments among the Increasing Lenders and the Additional Lenders. The sum of
the increase in the Revolving Commitments of the Increasing Lenders plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Incremental Commitment Amount.

(c) Subject to subsections (a) and (b) of this Section, any increase requested
by the Borrower shall be effective upon delivery to the Administrative Agent of
each of the following documents:

(i) an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments, as applicable, of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement and
to be bound by all of the terms and provisions hereof;

 

-49-



--------------------------------------------------------------------------------

(ii) such evidence of appropriate corporate authorization on the part of the
Borrower with respect to such Incremental Commitment and such opinions of
counsel for the Borrower with respect to such Incremental Commitment as the
Administrative Agent may reasonably request;

(iii) a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in subsection (a) of this Section has been satisfied;

(iv) to the extent requested by any Additional Lender or any Increasing Lender,
executed promissory notes evidencing such Incremental Revolving Commitments,
issued by the Borrower in accordance with Section 2.10; and

(v) any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Revolving Commitments, and Schedule II shall automatically be deemed amended
accordingly.

(d) If any Incremental Revolving Commitments are to have terms that are
different from the Revolving Commitments outstanding immediately prior to such
incurrence (any such Incremental Revolving Commitments, the “Non-Conforming
Credit Extensions”), all such terms shall be as set forth in a separate
assumption agreement among the Borrower, the Lenders providing such Incremental
Incremental Revolving Commitments and the Administrative Agent, the execution
and delivery of which agreement shall be a condition to the effectiveness of the
Non-Conforming Credit Extensions. If the Borrower incurs Incremental Revolving
Commitments under this Section, regardless of whether such Incremental Revolving
Commitments are Non-Conforming Credit Extensions, the Borrower shall, after such
time, repay and incur Revolving Loans ratably as between the Incremental
Revolving Commitments and the Revolving Commitments outstanding immediately
prior to such incurrence. Notwithstanding anything to the contrary in
Section 10.2, the Administrative Agent is expressly permitted to amend the Loan
Documents to the extent necessary to give effect to any increase pursuant to
this Section and mechanical changes necessary or advisable in connection
therewith (including amendments to implement the requirements in the preceding
two sentences, amendments to ensure pro rata allocations of Eurodollar Loans and
Base Rate Loans between Loans incurred pursuant to this Section and Loans
outstanding immediately prior to any such incurrence and amendments to implement
ratable participation in Letters of Credit between the Non-Conforming Credit
Extensions consisting of Incremental Revolving Commitments and the Revolving
Commitments outstanding immediately prior to any such incurrence).

 

-50-



--------------------------------------------------------------------------------

(e) For purposes of this Section, the following terms shall have the meanings
specified below:

(i) “Initial Yield” shall mean, with respect to Incremental Revolving
Commitments, the amount (as determined by the Administrative Agent) equal to the
sum of (A) the margin above the Eurodollar Rate on such Incremental Revolving
Loans, as applicable (including as margin the effect of any “LIBO rate floor”
applicable on the date of the calculation), plus (B) (x) the amount of any
Up-Front Fees on such Incremental Revolving Commitments, as applicable
(including any fee or discount received by the Lenders in connection with the
initial extension thereof), divided by (y) the lesser of (1) the Weighted
Average Life to Maturity of such Incremental Revolving Commitments, as
applicable, and (2) four.

(ii) “Up-Front Fees” shall mean the amount of any fees or discounts received by
the Lenders in connection with the making of Loans or extensions of credit,
expressed as a percentage of such Loan or extension of credit. For the avoidance
of doubt, “Up-Front Fees” shall not include any arrangement fee paid to the Sole
Lead Arranger.

(iii) “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.25. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, or (b) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case

 

-51-



--------------------------------------------------------------------------------

of such outstanding principal and accrued interest) and from the Borrower (in
the case of all other amounts), and (iii) in the case of a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.26. Defaulting Lenders.

(a) Cash Collateral

(i) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s LC Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.26(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than 105%
of the Issuing Bank’s LC Exposure with respect to such Defaulting Lender.

(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.26(a) or Section 2.26(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or LC
Disbursements (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.26(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.26(b) through (d) the Person providing Cash Collateral and
each Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated LC Exposure or other obligations and provided further that to

 

-52-



--------------------------------------------------------------------------------

the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

-53-



--------------------------------------------------------------------------------

(b) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.2.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with Section 2.26(a); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.26(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are

 

-54-



--------------------------------------------------------------------------------

applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.26(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) (A) No Defaulting Lender shall be entitled to receive any Commitment Fee
pursuant to Section 2.14(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.14(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.26(a).

(C) With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s LC Exposure or Swingline Lender’s Swingline Exposure with respect
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iv) All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 3.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Swingline Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).

 

-55-



--------------------------------------------------------------------------------

(c) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.26(b)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Swingline Exposure after
giving effect to such Swingline Loan and (ii) no Issuing Bank shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no LC Exposure after giving effect thereto.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions to Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):

(a) The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Closing Date, including,
without limitation, reimbursement or payment of all out-of-pocket expenses of
the Administrative Agent, the Sole Lead Arranger and their Affiliates (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Sole Lead Arranger.

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Administrative Agent:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and all other Loan Documents;

 

-56-



--------------------------------------------------------------------------------

(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(b)(ii), attaching and certifying copies of its bylaws,
or partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

(iii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

(iv) a favorable written opinion of Bass Berry & Sims PLC, counsel to the Loan
Parties, addressed to the Administrative Agent, the Issuing Bank and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

(v) a certificate in the form of Exhibit 3.1(b)(v), dated the Closing Date and
signed by a Responsible Officer, certifying that after giving effect to the
funding of any initial Revolving Borrowing, (x) no Default or Event of Default
exists, (y) all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

(vi) a duly executed Notice of Borrowing for any initial Revolving Borrowing;

(vii) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;

(viii) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

 

-57-



--------------------------------------------------------------------------------

(ix) receipt and satisfactory review of the consolidated audited financial
statements of the Borrower and its subsidiaries for the fiscal year ended
December 31, 2011, December 31, 2012 and December 31, 2013, including balance
sheets, income statements and cash flow statements audited by independent public
accountants of recognized national standing in conformity with GAAP;

(x) copies of the internally prepared quarterly financial statements of the
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarters
ending June 30, 2013, September 30, 2013, and December 31, 2013, and
(C) financial projections on a quarterly basis for the Fiscal Year ending
December 31, 2014;

(xi) a duly completed and executed Compliance Certificate, including
calculations of the financial covenants set forth in Article VI hereof as of
June 30, 2014, calculated on a pro forma basis as if any initial Revolving
Borrowing had been funded as of the first day of the relevant period for testing
compliance (and setting forth in reasonable detail such calculations);

(xii) a certificate, dated the Closing Date and signed by the chief financial
officer of each Loan Party, confirming that each Loan Party is Solvent before
and after giving effect to the funding of any initial Revolving Borrowing and
the consummation of the transactions contemplated to occur on the Closing Date;

(xiii) the Guaranty Agreement, duly executed by the Borrower and each of its
Domestic Subsidiaries;

(xiv) all documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering laws;

(xv) all governmental and third party consents and approvals;

(xvi) certified copies of all Material Agreements;

(xvii) receipt of UCC-11 reports and other due diligence reports containing no
information objectionable to Administrative Agent; and

(xviii) certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties.

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

-58-



--------------------------------------------------------------------------------

Section 3.2. Conditions to Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to Section 2.26(c) and
the satisfaction of the following conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects), and except for those
made as of a particular date);

(c) since December 31, 2013, there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect;

(d) the Borrower shall have delivered the required Notice of Borrowing; and

(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a),
(b) and (c) of this Section.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, each Lender
and the Issuing Bank as follows:

Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified would not reasonably be expected to result in
a Material Adverse Effect.

 

-59-



--------------------------------------------------------------------------------

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any material consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (b) will not violate any
material Requirement of Law applicable to the Borrower or any of its
Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(c) except as would not reasonably be expected to result in a Material Adverse
Effect, will not violate or result in a default under any Contractual Obligation
of the Borrower or any of its Subsidiaries or any of its assets or give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries, except Liens (if
any) created under the Loan Documents.

Section 4.4. Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2013, and the related audited consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended,
prepared by Ernst & Young, LLP and (ii) the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of June 30, 2014, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ended, certified by a Responsible Officer.
Such financial statements fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as of such dates and the consolidated results
of operations for such periods in conformity with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii). Since December 31, 2013, there
have been no changes with respect to the Borrower and its Subsidiaries which
have had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

(b) Except as would reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other

 

-60-



--------------------------------------------------------------------------------

approval required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 4.7. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

Section 4.8. Taxes. The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any of its Subsidiaries could become liable have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except (i) tax
liabilities of less than an aggregate amount of $1,000,00.00, or (ii) where the
same are currently being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock”.

Section 4.10. ERISA. Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where a failure to be in substantial compliance with such applicable laws
and regulations would not reasonably be expected to result in a Material Adverse
Effect. Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code covering all
applicable tax law changes, or is comprised of a master or prototype plan or
volume submitter plan that has received a favorable opinion letter from the IRS,
and nothing has occurred since the date of such determination that would
adversely affect such determination (or, in the case of a Plan with no
determination, nothing has occurred that would adversely affect the issuance of
a favorable determination letter or otherwise adversely affect such
qualification). No ERISA Event has occurred or is reasonably expected to occur.
There exists no Unfunded Pension

 

-61-



--------------------------------------------------------------------------------

Liability with respect to any Plan. None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan. There are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in a Material Adverse Effect. The Borrower, each of its Subsidiaries and
each ERISA Affiliate have made all contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, by the terms of such Plan or Multiemployer Plan, respectively, or by
any contract or agreement requiring contributions to a Plan or Multiemployer
Plan, except where a failure to make such timely contributions would not
reasonably be expected to result in a Material Adverse Effect. No Plan which is
subject to Section 412 of the Code or Section 302 of ERISA has applied for or
received an extension of any amortization period within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA. None of the Borrower,
any of its Subsidiaries or any ERISA Affiliate have ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions. Except where it would
not reasonably be expected to result in a Material Adverse Effect, (i) each
Non-U.S. Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, (ii) all contributions required to be made with respect
to a Non-U.S. Plan have been timely made, (iii) neither the Borrower nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of, or withdrawal from, any Non-U.S. Plan, and (iv) the present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of reasonable actuarial assumptions, did not exceed the current value
of the assets of such Non-U.S. Plan allocable to such benefit liabilities.

Section 4.11. Ownership of Property; Insurance.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any of its
Subsidiaries after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are material to
the business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed or otherwise
has the right to use, all Intellectual Property material to its business, as
currently conducted, except were the failure to own or possess any licenses to
use such Intellectual Property would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower and its Subsidiaries
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.

 

-62-



--------------------------------------------------------------------------------

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

(d) As of the Closing Date, neither the Borrower nor any of its Subsidiaries
owns fee simple interest in any Real Estate.

Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, either individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. None of the reports that the
Borrower is required to file with the Securities and Exchange Commission contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, taken as a whole in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice charges or
grievances are pending against the Borrower or any of its Subsidiaries, or, to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 of the Disclosure Letter sets forth
the name of, the ownership interest of the applicable Loan Party in, the
jurisdiction of incorporation or organization of, and the type of each
Subsidiary of the Borrower and the other Loan Parties and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Closing Date.

Section 4.15. Solvency. After giving effect to the execution and delivery of the
Loan Documents and the making of the Loans under this Agreement, each Loan Party
is Solvent.

Section 4.16. Deposit and Disbursement Accounts. Schedule 4.16 of the Disclosure
Letter lists all banks and other financial institutions at which any Loan Party
maintains deposit accounts, lockbox accounts, disbursement accounts, investment
accounts or other similar accounts as of the Closing Date, and such Schedule
correctly identifies the name, address and telephone number of each financial
institution, the name in which the account is held, the type of the account, and
the complete account number therefor.

Section 4.17. Material Agreements. As of the Closing Date, all Material
Agreements of the Borrower and its Subsidiaries are described on Schedule 4.17
of the Disclosure Letter, and each such Material Agreement is in full force and
effect. The Borrower does not have any knowledge of any pending amendments or
threatened termination of any of the Material Agreements. As of the Closing
Date, the Borrower has delivered to the Administrative Agent a true, complete
and correct copy of each Material Agreement (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith).

 

-63-



--------------------------------------------------------------------------------

Section 4.18. OFAC. Neither any Loan Party nor any of its Subsidiaries or
Affiliates (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Countries, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended and in effect from time to time.

Section 4.19. Patriot Act. Neither any Loan Party nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Loan Party nor any or its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
Ernst & Young, LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to the scope of
such audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

-64-



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statements of
income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter and
the corresponding portion of the Borrower’s previous Fiscal Year and the
corresponding figures for the budget for the current Fiscal Year;

(c) concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section (other than the financial statements for
the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to subsection
(b) of this Section), a Compliance Certificate signed by the principal executive
officer or the principal financial officer of the Borrower (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with the financial covenants set forth in Article VI,
(iii) specifying any change in the identity of the Subsidiaries as of the end of
such Fiscal Year or Fiscal Quarter from the Subsidiaries identified to the
Lenders on the Closing Date or as of the most recent Fiscal Year or Fiscal
Quarter, as the case may be, and (iv) stating whether any change in GAAP or the
application thereof has occurred since the date of the mostly recently delivered
audited financial statements of the Borrower and its Subsidiaries, and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate;

(d) concurrently with the delivery of the financial statements referred to in
subsection (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) [Reserved];

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

(g) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may reasonably request.

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements referred to in clauses (a) and (b) above by
delivering such financial statements by electronic mail to such e-mail addresses
as the Administrative Agent and the Lenders shall have provided to the Borrower
from time to time. In the event Borrower ceases to be a publicly-reporting
company then from and after such date any requirement in this Agreement to
provide Lender or Administrative Agent with documents or materials that are on
file or have been filed

 

-65-



--------------------------------------------------------------------------------

with the Securities and Exchange Commission shall become a requirement for
Borrower to provide and deliver such materials and documents as and when
Borrower would otherwise have been required were Borrower a publicly reporting
company.

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any of its
Subsidiaries which, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

(c) promptly and in any event within 15 days after (i) the Borrower, any of its
Subsidiaries or any ERISA Affiliate knows that any ERISA Event has occurred, a
certificate of the chief financial officer of the Borrower describing such ERISA
Event and the action, if any, proposed to be taken with respect to such ERISA
Event and a copy of any notice filed with the PBGC or the IRS pertaining to such
ERISA Event and any notices received by the Borrower, such Subsidiary or such
ERISA Affiliate from the PBGC or any other governmental agency with respect
thereto, and (ii) becoming aware (1) that there has been an increase in Unfunded
Pension Liabilities (not taking into account Plans with negative Unfunded
Pension Liabilities) since the date the representations hereunder are given or
deemed given, or from any prior notice, as applicable, (2) of the existence of
any Withdrawal Liability, (3) of the adoption of, or the commencement of
contributions to, any Plan subject to Section 412 of the Code by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, or (4) of the adoption of any
amendment to a Plan subject to Section 412 of the Code which results in a
material increase in contribution obligations of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, a detailed written description thereof from
the chief financial officer of the Borrower;

(d) the occurrence of any default or event of default, or the receipt by the
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;

(e) any material amendment or modification to any Material Agreement (together
with a copy thereof), and prompt notice of any termination, expiration or loss
of any Material Agreement that, individually or in the aggregate, could
reasonably be expected to result in a reduction in revenue or Consolidated
EBITDA of the Loan Parties of 10% or more on a consolidated basis from the prior
Fiscal Year; and

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

The Borrower will furnish to the Administrative Agent and each Lender promptly
and in any event at least 30 days prior thereto, notice of any change (i) in any
Loan Party’s legal name, (ii) in any Loan Party’s chief executive office, its
principal place of business, or any office in which it maintains a material
portion of its books or records (including the establishment of any

 

-66-



--------------------------------------------------------------------------------

such new office or facility), (iii) in any Loan Party’s identity or legal
structure, (iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization.

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

Section 5.3. Existence; Conduct of Business. Except as otherwise determined in
the reasonable business judgment of Borrower (but excluding from such business
judgment authority any determination that would reasonably be deemed to be
materially adverse to the Lenders), Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and maintain in full force and effect its legal existence and its respective
rights, licenses, permits, privileges, franchises, Intellectual Property
registered or applied for before a Governmental Authority material to the
conduct of its business; provided that nothing in this Section shall prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 7.3.

Section 5.4. Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including,
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity all of its material
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP or (b) the failure to make payment would not reasonably be expected to
result in a Material Adverse Effect.

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.

Section 5.7. Visitation and Inspection. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender to visit and inspect its properties, to examine its books and records
and to make copies and take extracts therefrom, and to discuss its affairs,
finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided that if an Event of Default has occurred and is
continuing, no prior notice shall be required.

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its

 

-67-



--------------------------------------------------------------------------------

business in good working order and condition, ordinary wear and tear excepted,
and (b) maintain with financially sound and reputable insurance companies which
are not Affiliates of the Borrower insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations (including, in any
event, flood insurance), and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of a Responsible
Officer setting forth the nature and extent of all insurance maintained by the
Borrower and its Subsidiaries in accordance with this Section.

Section 5.9. Use of Proceeds; Margin Regulations. The Borrower will use the
proceeds of the Loans to (a) refinance certain existing Indebtedness owed to
SunTrust Bank, (b) to fund Permitted Acquisitions, (c) to fund permitted stock
repurchases, (d) to provide for working capital and capital expenditures, and
(e) for other general corporate purposes of the Borrower and its Subsidiaries.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X. All Letters of Credit will be used for general
corporate purposes.

Section 5.10. Casualty and Condemnation. If applicable, the Borrower (a) will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of any Real Estate or
the commencement of any action or preceding for the taking of any material
portion of any Real Estate or any part thereof or interest therein under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the net cash proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement.

Section 5.11. Cash Management. The Borrower shall, and except as set forth in
this Section 5.11 below, shall cause its Domestic Subsidiaries other than Sy.Med
Development, Inc. and Health Care Compliance Strategies, Inc., to:

(a) except as set forth in this Section 5.11 below, maintain substantially all
cash management and treasury business with SunTrust Bank, including, without
limitation, all deposit accounts, disbursement accounts, investment accounts and
lockbox accounts (other than zero-balance accounts for the purpose of managing
local disbursements, payroll, withholding and other fiduciary accounts, all of
which the Loan Parties may maintain without restriction); and

(b) except as set forth in this Section 5.11 below, deposit promptly, and in any
event no later than 10 Business Days after the date of receipt thereof, all
cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all accounts into accounts
maintained with SunTrust Bank, in each case except for cash and Permitted
Investments the aggregate value of which does not exceed $100,000.00 at any
time;

Notwithstanding the requirements of Section 5.11(a) and Section 5.11(b) of this
Agreement, from the date of this Agreement until the date of the first Borrowing
under Article II of this Agreement, Borrower is not required to maintain any of
its investment accounts with SunTrust Bank. Additionally, for any Acquisition
that occurs subsequent to any Lender having a Commitment under this Agreement,
Borrower shall after a commercially reasonable transition period not to exceed
twelve (12) months, cause the acquired Person to comply with Sections
5.11(a)-(b) of this Agreement.

 

-68-



--------------------------------------------------------------------------------

Section 5.12. Additional Subsidiaries and Guaranties.

(a) In the event that, subsequent to the Closing Date, any Person becomes a
Domestic Subsidiary, whether pursuant to formation, acquisition or otherwise,
(x) the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) within 30 days after such Person becomes a Domestic Subsidiary,
the Borrower shall cause such Domestic Subsidiary (i) to become a new Guarantor
by executing and delivering to the Administrative Agent a supplement to the
Guaranty Agreement in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) to deliver all such other documentation
(including, without limitation, certified organizational documents, resolutions
and legal opinions) and to take all such other actions as such Subsidiary would
have been required to deliver and take pursuant to Section 3.1 if such
Subsidiary had been a Loan Party on the Closing Date or that such Subsidiary
would be required to deliver pursuant to Section 5.13 with respect to any Real
Estate.

(b) In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise,
(x) the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) to the extent such Foreign Subsidiary is owned directly by any
Loan Party, within 60 days after such Person becomes a Foreign Subsidiary or, if
the Administrative Agent determines in its sole discretion that the Borrower is
working in good faith, such longer period as the Administrative Agent shall
permit not to exceed 60 additional days, the Borrower shall, or shall cause the
applicable Loan Party to (i) become a new Guarantor by executing and delivering
to Administrative Agent a supplement to the Guaranty Agreement in form and
substance reasonably satisfactory to the Administrative Agent unless such
guaranty would create for such Foreign Subsidiary materially adverse tax
consequences, and (ii) deliver all such other documentation (including, without
limitation, certified organizational documents, resolutions, lien searches and
legal opinions) and to take all such other actions as the Administrative Agent
may reasonably request.

(c) All actions to be taken pursuant to this Section shall be at the expense of
the Borrower or the applicable Loan Party, and shall be taken to the reasonable
satisfaction of the Administrative Agent.

Section 5.13. Real Estate; Leased Locations.

(a) To the extent otherwise permitted hereunder, if any Loan Party proposes to
acquire an interest in Real Estate after the Closing Date through a single
purchase or a series of related transactions, and if at the time of such
acquisition(s), the total aggregate amount paid by or credited on the account of
Borrower at the closing or over the course of the agreement period is equal to
or greater than $5,000,000.00, then Borrower shall at the time of any such
acquisition provide to the Administrative Agent the following documents with
regard to such Real Estate: a copy of the purchase and sale agreement, a copy of
the deed conveying such Real Estate to such Loan Party, and a copy of the
closing statement or settlement statement(s) pertaining to such Real Estate
acquisition, and copies of any other encumbrances recorded in connection with
such conveyance and acquisition.

 

-69-



--------------------------------------------------------------------------------

(b) To the extent otherwise permitted hereunder, if any Loan Party proposes to
lease any Real Estate, which lease(s) would cause the present value of direct or
contingent liabilities of the Borrower and its Subsidiaries under such leases or
agreements to lease, on a consolidated basis, to exceed $5,000,000.00 in the
aggregate, then such Loan Party shall first provide to the Administrative Agent
a copy of such lease from the landlord of such leased property or the bailee
with respect to any warehouse or other location where such books, or records
will be stored or located.

Section 5.14. Further Assurances. The Borrower will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions, which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents, all at the expense of the Loan Parties.

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Funded Debt Leverage Ratio. The Borrower will maintain a Funded
Debt Leverage Ratio of not greater than 3.0 to 1.0, as calculated as of the end
of each fiscal quarter on a rolling four (4) quarter basis, commencing with the
quarter ending on June 30, 2014.

Section 6.2. Interest Coverage Ratio. The Borrower will maintain an Interest
Coverage Ratio of not less than 3.0 to 1.0, as calculated as of the end of each
fiscal quarter on a rolling four (4) quarter basis, commencing with the quarter
ending on September 30, 2014.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 of the Disclosure Letter and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement) or shorten the maturity or the weighted
average life thereof;

(c) Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the

 

-70-



--------------------------------------------------------------------------------

acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof (provided that such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvements), and extensions, renewals or replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof; provided that the aggregate
principal amount of such Indebtedness does not exceed $1,000,000.00 for any
fiscal year of Borrower at any time outstanding;

(d) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided that any such
Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4;

(e) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4;

(f) Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided that (i) such Indebtedness exists at the time that such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed
$1,000,000.00 in any fiscal year of Borrower at any time outstanding;

(g) Hedging Obligations permitted by Section 7.10; and

(h) other unsecured Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $250,000.00 at any time outstanding.

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or re-purchasable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.

Section 7.2. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens on any property or asset of the Borrower or any of its Subsidiaries
existing on the date hereof and set forth on Schedule 7.2 of the Disclosure
Letter; provided that such Liens shall not apply to any other property or asset
of the Borrower or any Subsidiary;

(c) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets

 

-71-



--------------------------------------------------------------------------------

or to secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of such fixed or capital assets
(including Liens securing any Capital Lease Obligations); provided that (i) such
Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien attaches
to such asset concurrently or within 90 days after the acquisition or the
completion of the construction or improvements thereof, (iii) such Lien does not
extend to any other asset, (iv) the Indebtedness secured thereby does not exceed
the cost of acquiring, constructing or improving such fixed or capital assets,
and (v) the Indebtedness secured thereby does not exceed an aggregate principal
amount of $1,000,000.00 at any time outstanding in any fiscal year of Borrower;

(d) any Lien (x) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (y) existing on any asset of any Person at
the time such Person is merged with or into the Borrower or any of its
Subsidiaries, or (z) existing on any asset prior to the acquisition thereof by
the Borrower or any of its Subsidiaries; provided that (i) any such Lien was not
created in the contemplation of any of the foregoing and (ii) any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
and

(e) extensions, renewals, or replacements of any Lien referred to in subsections
(b) through (e) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

Section 7.3. Fundamental Changes.

(a) The Borrower will not, and will not permit any of its Subsidiaries to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided that if, at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary, provided that if any party to such
merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party, and (iv) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, further, that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than health care information technology and
businesses reasonably related thereto.

 

-72-



--------------------------------------------------------------------------------

Section 7.4. Investments, Loans. The Borrower will not, and will not permit any
of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 of the Disclosure Letter (including Investments in
Subsidiaries);

(b) Permitted Investments;

(c) Guarantees by the Borrower and its Subsidiaries constituting Indebtedness
permitted by Section 7.1; provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (d) of this Section;

(d) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided that the
aggregate amount of Investments by the Loan Parties in or to, and Guarantees by
the Loan Parties of Indebtedness of, any Subsidiary that is not a Subsidiary
Loan Party (including all such Investments and Guarantees existing on the
Closing Date) shall not exceed $1,000,000.00 at any time outstanding;

(e) loans or advances to employees, officers or directors of the Borrower or any
of its Subsidiaries in the ordinary course of business for travel, relocation
and related expenses; provided that the aggregate amount of all such loans and
advances does not exceed $1,000,000.00 at any time outstanding;

(f) Hedging Transactions permitted by Section 7.10;

(g) Permitted Acquisitions; and

(h) Investments in Persons that are not Subsidiaries which in the aggregate do
not exceed $4,000,000 at any time; and

(i) other Investments which in the aggregate do not exceed $1,000,000.00 in any
Fiscal Year.

Section 7.5. Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(i) dividends payable by the Borrower solely in interests of any class of its
common equity;

(ii) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries of the Borrower; and

 

-73-



--------------------------------------------------------------------------------

(iii) dividends, stock repurchases, and redemptions paid on the common equity of
the Borrower; provided that (a) no Default or Event of Default shall have
occurred and be continuing at the time such dividend or distribution is paid or
would occur as a result of such payment, (b) the aggregate amount of all such
Restricted Payments made by the Borrower during the effectiveness of this
Agreement does not exceed $50,000,000.00, (c) after giving effect to any such
Restricted Payments, the Borrower’s pro forma Leverage Ratio shall be 1.50:1.00
or less and Borrower shall otherwise be in compliance with the covenants
required by Article VI, (d) after giving effect to any such Restricted Payments,
Borrower would have and does have a minimum liquidity of $30,000,000.00, as
reflected in an aggregate of: (i) Borrower’s cash-on-hand, and (ii) the
Revolving Commitment less the aggregate Revolving Credit Exposure for all
Lenders, and (e) a Responsible Officer of Borrower shall have provided
Administrative Agent with a written certification that the foregoing conditions
have been satisfied.

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of any of its assets, business or property or, in the case of any Subsidiary,
any shares of such Subsidiary’s Capital Stock, in each case whether now owned or
hereafter acquired, to any Person other than the Borrower or a Subsidiary Loan
Party (or to qualified directors if required by applicable law), except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

(b) the sale of inventory and Permitted Investments in the ordinary course of
business; and

(c) the sale or other disposition of such assets in an aggregate amount not to
exceed $2,000,000.00 in any 12-month period ending on the date of determination
thereof.

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates; and

(c) any Restricted Payment permitted by Section 7.5.

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement that

 

-74-



--------------------------------------------------------------------------------

prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any of its Subsidiaries to create, incur or permit any Lien upon any
of its assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any of its Subsidiaries to pay dividends or other distributions with
respect to its Capital Stock, to make or repay loans or advances to the Borrower
or any other Subsidiary thereof, to Guarantee Indebtedness of the Borrower or
any other Subsidiary thereof or to transfer any of its property or assets to the
Borrower or any other Subsidiary thereof; provided that (i) the foregoing shall
not apply to restrictions or conditions imposed by law or by this Agreement or
any other Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder,
(iii) clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any of its Subsidiaries is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of its
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(ii) as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11. Amendment to Material Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) its certificate of incorporation, bylaws or other organizational
documents or (b) any Material Agreements in each case in a manner that would be
materially adverse to Borrower, and its Subsidiaries (taken as a whole), and/or
the Lenders.

Section 7.12. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.13. Lease Obligations. The Borrower will not, and will not permit any
of its Subsidiaries to, create or suffer to exist any obligations for the
payment under operating leases or agreements to lease (but excluding any
obligations under leases required to be classified as capital leases under GAAP
having a term of five years or more) which would cause the present value of the
direct or contingent liabilities of the Borrower and its Subsidiaries under such
leases

 

-75-



--------------------------------------------------------------------------------

or agreements to lease, on a consolidated basis, to exceed $2,000,000.00 in the
aggregate in any Fiscal Year. Notwithstanding anything to the contrary set forth
in this Agreement, the lease restrictions set forth in this Section 7.13 shall
apply solely to leases or agreements to lease that are entered into subsequent
to the date of the first Borrowing under Article II of this Agreement, and shall
not apply to any leases entered into prior to the date of the first Borrowing
under Article II of this Agreement.

Section 7.14. Government Regulation. The Borrower will not, and will not permit
any of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under subsection (a) of this Section
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document (including the Schedules attached hereto and thereto),
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, 5.2, or 5.3 (with respect to the Borrower’s legal
existence) or Article VI or VII; or

 

-76-



--------------------------------------------------------------------------------

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or

(f) (i) the Borrower or any of its Subsidiaries (whether as primary obligor or
as guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness (other than any Hedging Obligation) that
is outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate the maturity of such
Indebtedness; or any Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof or (ii) there
occurs under any Hedging Transaction an Early Termination Date (as defined in
such Hedge Transaction) resulting from (A) any event of default under such
Hedging Transaction as to which the Borrower or any of its Subsidiaries is the
Defaulting Party (as defined in such Hedging Transaction) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $500,000.00 or (B) any Termination Event (as so defined) under such
Hedging Transaction as to which the Borrower or any Subsidiary is an Affected
Party (as so defined) and the Hedge Termination Value owed by the Borrower or
such Subsidiary as a result thereof is greater than $500,000.00 and is not paid;
or

(g) the Borrower or any of its Subsidiaries shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in subsection (i) of this Section, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any of its Subsidiaries or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 

-77-



--------------------------------------------------------------------------------

(i) the Borrower or any of its Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

(j) (i) an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, would result in a Material Adverse Effect,
(ii) there is or arises an Unfunded Pension Liability (not taking into account
Plans with negative Unfunded Pension Liability) that would result in a Material
Adverse Effect, or (iii) there is or arises any potential Withdrawal Liability
or that would result in a Material Adverse Effect.

(k) any judgment or order for the payment of money in excess of $4,000,000.00 in
the aggregate shall be rendered against the Borrower or any of its Subsidiaries,
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, and there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(m) a Change in Control shall occur or exist; or

(n) any provision of the Guaranty Agreement shall for any reason cease to be
valid and binding on, or enforceable against, any Loan Party, or any Loan Party
shall so state in writing, or any Loan Party shall seek to terminate its
obligation under the Guaranty Agreement (other than the release of any guaranty
to the extent permitted pursuant to Section 9.11);

then, and in every such event (other than an event with respect to the Borrower
described in subsection (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; provided that,
if an Event of Default specified in either subsection (h) or (i) shall occur,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon, and all fees and all
other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

-78-



--------------------------------------------------------------------------------

Section 8.2. Application of Proceeds. All proceeds realized (including funds
paid by Guarantor) by any Secured Party after an Event of Default arises shall
be applied as follows:

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with collection of the Obligations, until the same shall have been
paid in full;

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d) fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;

(e) fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Bank Product Obligations and Net Mark-to-Market Exposure of such Hedging
Obligations;

(f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 105% of
the LC Exposure after giving effect to the foregoing clause fifth; and

(g) seventh, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

Notwithstanding the foregoing, (a) no amount received from any Guarantor shall
be applied to any Excluded Swap Obligation of such Guarantor and (b) Bank
Product Obligations and Hedging Obligations shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Bank Product Provider or the
Lender-Related Hedge Provider, as the case may be. Each Bank Product Provider or
Lender-

 

-79-



--------------------------------------------------------------------------------

Related Hedge Provider that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of the Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as

 

-80-



--------------------------------------------------------------------------------

expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it, its sub-agents or its attorneys-in-fact with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

-81-



--------------------------------------------------------------------------------

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lenders”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have

 

-82-



--------------------------------------------------------------------------------

accepted such appointment, then on such 45th day (i) the retiring Administrative
Agent’s resignation shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time as the Required Lenders appoint a successor Administrative Agent as
provided above. After any retiring Administrative Agent’s resignation hereunder,
the provisions of this Article shall continue in effect for the benefit of such
retiring or removed Administrative Agent and its representatives and agents in
respect of any actions taken or not taken by any of them while it was serving as
the Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.26(b), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

Section 9.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.9. The Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

-83-



--------------------------------------------------------------------------------

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10. Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.11. Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any Loan
Party from its obligations under the Guaranty Agreement if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder.

Section 9.12. Documentation Agent; Syndication Agent. Each Lender hereby
designates SunTrust Bank as Documentation Agent and agrees that the
Documentation Agent shall have no duties or obligations under any Loan Documents
to any Lender or any Loan Party. Each Lender hereby designates SunTrust Bank as
Syndication Agent and agrees that the Syndication Agent shall have no duties or
obligations under any Loan Documents to any Lender or any Loan Party.

Section 9.13. Right to Enforce Guaranty. Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Borrower, the Administrative
Agent and each Lender hereby agree that no Lender shall have any right
individually to enforce the Guaranty Agreement, it being understood and agreed
that all powers, rights and remedies hereunder and under the Guaranty Agreement
may be exercised solely by the Administrative Agent.

Section 9.14. Bank Product Obligations and Hedging Obligations. No Bank Product
Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Guaranty Agreement or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article to the contrary,
the Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations and Hedging

 

-84-



--------------------------------------------------------------------------------

Obligations unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Provider or Lender-Related
Hedge Provider, as the case may be.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:    Healthstream, Inc.    209 10th Avenue South, Suite 450   
Nashville, Tennessee 37203    Attention: Chief Financial Officer    Telecopy
Number: 615-301-3200 With a copy to (for)    Informational purposes only):   
Felix R. Dowsley, III    Bass Berry & Sims PLC    150 Third Avenue S., Suite
2800    Nashville, Tennessee 37201    Telecopy Number: (615) 742-2728 To the
Administrative Agent:    SunTrust Bank    303 Peachtree Street, N.E./25th Floor
   Atlanta, Georgia 30308    Attention: Brenda Shaw    Telecopy Number: (404)
724-3879    b.l.shaw@suntrust.com With a copy to (for    Information purposes
only):    SunTrust Bank    Agency Services    303 Peachtree Street, N.E. / 25th
Floor    Atlanta, Georgia 30308    Attention: Doug Weltz    Telecopy Number:
(404) 221-2001    and

 

-85-



--------------------------------------------------------------------------------

   James C. Cotey, Esq.    Stites & Harbison, PLLC    401 Commerce Street, Suite
800    Nashville, Tennessee 37219    Telecopy Number: (615) 742-4118 To the
Issuing Bank:    SunTrust Bank    25 Park Place, N.E. / Mail Code 3706 / 16th
Floor    Atlanta, Georgia 30303    Attention: Standby Letter of Credit Dept.   
Telecopy Number: (404) 588-8129 To the Swingline Lender:    SunTrust Bank   
Agency Services    303 Peachtree Street, N.E. / 25th Floor    Atlanta, Georgia
30308    Attention: Doug Weltz    Telecopy Number: (404) 221-2001 To any other
Lender:    the address set forth in the Administrative    Questionnaire or the
Assignment and Acceptance    executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

(ii) Any agreement of the Administrative Agent, the Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank or any Lender in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.

 

-86-



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

 

-87-



--------------------------------------------------------------------------------

(b) No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders, or the Borrower and
the Administrative Agent with the consent of the Required Lenders, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that, in addition to the
consent of the Required Lenders, no amendment, waiver or consent shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby;

(iv) change Section 2.21(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;

(v) change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

(vi) release all or substantially all of the guarantors, or limit the liability
of such guarantors, under any guaranty agreement guaranteeing any of the
Obligations, without the written consent of each Lender; or

(vii) release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such

 

-88-



--------------------------------------------------------------------------------

Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and such Lender shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of outside counsel for
the Administrative Agent and its Affiliates, (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel) incurred by the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or

 

-89-



--------------------------------------------------------------------------------

related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) a claim brought by the Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syndtrak, Intralinks or any
other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable) determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof.

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in

 

-90-



--------------------------------------------------------------------------------

this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to Revolving Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed),
provided that Borrower shall be deemed to have approved of a proposed assignment
if Borrower fails to provide to Administrative Agent as approval or disapproval
within five (5) Business Days after receiving notice thereof.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this subsection (b)(ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition
the consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding), and the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Commitments.

 

-91-



--------------------------------------------------------------------------------

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(e).

(v) No Assignment to the certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party

 

-92-



--------------------------------------------------------------------------------

hereunder arising from such Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. If the consent of
the Borrower to an assignment is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified
above), the Borrower shall be deemed to have given its consent unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Nashville, Tennessee a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower’s agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees”.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or
“Required Revolving Lenders” or any other

 

-93-



--------------------------------------------------------------------------------

provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (vi) release all or substantially
all of the guarantors, or limit the liability of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19, and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
agrees to be subject to Section 2.24 as though it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.21 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Borrower and the Administrative
Agent shall have inspection rights to such Participant Register (upon reasonable
prior notice to the applicable Lender) solely for purposes of demonstrating that
such Loans or other obligations under the Loan Documents are in “registered
form” for purposes of the Code.

(e) A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and (f) as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Tennessee.

 

-94-



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Middle District of Tennessee, and of any state court of the State of
Tennessee, and of any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such District Court or such
Tennessee state court or, to the extent permitted by applicable law, such
appellate court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or

 

-95-



--------------------------------------------------------------------------------

for the credit or the account of the Borrower against any and all Obligations
held by such Lender or the Issuing Bank, as the case may be, irrespective of
whether such Lender or the Issuing Bank shall have made demand hereunder and
although such Obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(b) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. Each Lender and the Issuing Bank agrees promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender or the Issuing Bank, as the case may be; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or the Issuing Bank.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

-96-



--------------------------------------------------------------------------------

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
of its Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(vii) to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. In the
event of any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section shall govern.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this

 

-97-



--------------------------------------------------------------------------------

Agreement or any other Loan Document pursuant to any Requirement of Law, agrees
that this Agreement is delivered by the Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 10.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) each of the Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) the Borrower and each other
Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent and the Lenders has no obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.16. Location of Closing. Each Lender and the Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o Jason
A. Reierson, SunTrust Bank, 401 Commerce Street, Suite 4400, Nashville, TN
37219. The Borrower acknowledges and agrees that it has delivered, with the
intent to be bound, its executed counterparts of this Agreement and each other
Loan Document, together with all other documents, instruments, opinions,
certificates and other items required under Section 3.1, to the Administrative
Agent, c/o c/o Jason A. Reierson, SunTrust Bank, 401 Commerce Street, Suite
4400, Nashville, TN 37219. All parties agree that the closing of the
transactions contemplated by this Agreement has occurred in Nashville,
Tennessee.

(remainder of page left intentionally blank)

 

-98-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HEALTHSTREAM, INC. By:  

/s/ Gerard M. Hayden, Jr.

  Name:   Gerard M. Hayden, Jr.   Title:   Chief Financial Officer and Senior
Vice President SUNTRUST BANK as the Administrative Agent, as the Issuing Bank,
as the Swingline Lender and as a Lender By:  

/s/ Jason A. Reierson

  Name:   Jason A. Reierson   Title:   First Vice President

 

Signature Page to

Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Applicable Margin and Applicable Percentage

 

Pricing Level

  

Leverage Ratio

   Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
Base Rate
Loans     Applicable
Percentage for
Commitment
Fee  

I

  

Less than or equal to 1.50:1.00

    


 

1.50


per annum

% 


  

   


 

0.50


per annum

% 


  

   


 

0.20


per annum

% 


  

II

  

Greater than 1.50:1.00 but less than or equal to 2.25:1.00

    


 

1.75


per annum

% 


  

   


 

0.75


per annum

% 


  

   


 

0.25


per annum

% 


  

III

  

Greater than 2.25:1.00

    


 

2.00


per annum

% 


  

   


 

1.00


per annum

% 


  

   


 

0.30


per annum

% 


  



--------------------------------------------------------------------------------

SCHEDULE II

Commitment Amounts

 

Lender

   Revolving
Commitment Amount  

SunTrust Bank

   $ 50,000,000.00               



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

[date to be supplied]

Reference is made to the Revolving Credit Agreement dated as of November     ,
2014 (as amended and in effect on the date hereof, the “Agreement”), among
HEALTHSTREAM, INC., a Tennessee corporation (“Borrower”), the lenders from time
to time party thereto and SUNTRUST BANK, as Administrative Agent for such
lenders. Terms defined in the Agreement are used herein with the same meanings.

The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Agreement,
including, without limitation, the interests set forth below, as applicable, in
the Revolving Commitment of the Assignor on the Assignment Date and Revolving
Loans owing to the Assignor which are outstanding on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date. The
Assignee hereby acknowledges receipt of a copy of the Agreement. From and after
the Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Agreement and, to the extent of the Assigned Interest, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent of the Assigned Interest, relinquish its rights and be released
from its obligations under the Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with any documentation required to be delivered by the Assignee, duly
completed and executed by the Assignee. The Assignee shall pay the fee payable
to the Administrative Agent pursuant to this Agreement.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrowers, any
of their respective Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Agreement,



--------------------------------------------------------------------------------

(ii) from and after the Effective Date, it shall be bound by the provisions of
the Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iii) it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent, Assignor and Assignee.

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
This Assignment and Acceptance may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Acceptance by telecopy or
other electronic transmission (including in pdf format) shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of Tennessee.

Assignment Date:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment:

(“Effective Date”):



--------------------------------------------------------------------------------

Facility

   Principal Amount
Assigned      Percentage Assigned of
Revolving Commitment (set)
forth, to at least 8 decimals,  as
a percentage of the aggregate
Revolving Commitments of all
Lenders thereunder)  

Revolving Loans

   $                           % 

Term Loan

   $                      N/A   

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor By:  

 

  Name:     Title:   [Name of Assignee], as Assignee By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

The undersigned hereby consents to the within assignment:

 

Borrower:     Administrative Agent: HEALTHSTREAM, INC.     SUNTRUST BANK,      
as Administrative Agent By:  

 

    By:  

 

  Gerard M. Hayden, Jr., Chief Financial Officer and Senior Vice President      
Jason A. Reierson, First Vice President



--------------------------------------------------------------------------------

EXHIBIT 2.3

[FORM OF]

NOTICE OF REVOLVING BORROWING

[Date]

 

SunTrust Bank

 

 

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement dated as of November     ,
2014 (as amended and in effect on the date hereof, the “Agreement”), among
HEALTHSTREAM, INC. (“Borrower”), the lenders from time to time party thereto and
SUNTRUST BANK, as Administrative Agent for such lenders. Terms defined in the
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Revolving Borrowing, and Borrower hereby requests a Revolving
Borrowing under the Agreement, and in that connection the Borrower specifies the
following information with respect to the Revolving Borrowing requested hereby:

 

  (A) Aggregate principal amount of Revolving Borrowing:                     

 

  (B) Date of Revolving Borrowing (which is a Business Day):
                    

 

  (C) Interest Rate basis: (i) $[        ] Eurodollar Borrowing and
(ii) $         Base Rate Borrowing

 

  (D) Interest Period1:                                         

 

  (E) Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed:                     

 

1  For Eurodollar Borrowing, must comply with the definition of “Interest
Period” and end not later than the Revolving Commitment Termination Date.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Agreement are satisfied.

 

Very truly yours, HEALTHSTREAM, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.4

[FORM OF]

NOTICE OF SWINGLINE BORROWING

[Date]

 

SunTrust Bank

 

 

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement dated as of November     ,
2014 (as amended and in effect on the date hereof, the “Agreement”), among
HEALTHSTREAM, INC. (“Borrower”), the lenders from time to time party thereto,
and SUNTRUST BANK, as Administrative Agent for such lenders. Terms defined in
the Agreement are used herein with the same meanings. This notice constitutes a
Notice of Swingline Borrowing, and Borrower hereby requests a Swingline
Borrowing under the Agreement, and in that connection the Borrower specifies the
following information with respect to the Swingline Borrowing requested hereby:

 

  (A) Aggregate principal amount of Swingline Borrowing:                     

 

  (B) Date of Swingline Borrowing (which is a Business Day):
                    

 

  (C) Interest Rate basis = higher of: (i) Administrative Agent’s announced
prime lending rate, (ii) Federal Funds Rate plus one-half of one percent (0.50%)
per annum, and (iii) Adjusted LIBO Rate determined on a daily basis for an
Interest Period of one (1) month plus one percent (1%) per annum.

 

  (D) Interest Period2:                                         

 

  (E) Location and number of Borrower’s account to which proceeds of Swingline
Borrowing are to be disbursed:                     

 

2  Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Agreement are satisfied.

 

Very truly yours, HEALTHSTREAM, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.7

[FORM OF]

NOTICE OF CONVERSION/CONTINUATION

[Date]

 

SunTrust Bank

 

 

Ladies and Gentlemen:

Reference is made to the Revolving Credit Agreement dated as of November     ,
2014 (as amended and in effect on the date hereof, the “Agreement”), among
HEALTHSTREAM, INC. (“Borrower”), the lenders from time to time party thereto and
SunTrust Bank, as Administrative Agent for such lenders. Terms defined in the
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Conversion/Continuation and the Borrower hereby requests the
conversion or continuation of a Borrowing under the Agreement, and in that
connection the Borrower specifies the following information with respect to the
Borrowing to be converted or continued as requested hereby:

 

  (A) Borrowing to which this request applies:                     

 

  (B) Principal amount of Borrowing to be converted/continued:
                    

 

  (C) Effective date of election (which is a Business Day):                     

 

  (D) Interest rate basis: (i) $[        ] Eurodollar Borrowing and
(ii) $[        ] Base Rate Borrowing

 

  (E) Interest Period:                                         

 

Very truly yours, HEALTHSTREAM, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.20A

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of
November     , 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Healthstream, Inc., as Borrower, SunTrust
Bank, as Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 2.20B

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not

Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of
November     , 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Healthstream, Inc., as Borrower, SunTrust
Bank, as Administrative Agent , and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:   Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 2.20C

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of November
    , 2014 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Healthstream, Inc., as Borrower, SunTrust Bank,
as Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:   Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 2.20D

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of November
    , 2014 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Healthstream, Inc., as Borrower, SunTrust Bank,
as Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(ii)

[FORM OF]

OFFICER’S CERTIFICATE OF HEALTHSTREAM, INC.

Reference is made to the Revolving Credit Agreement dated as of the date hereof
(the “Credit Agreement”) by and among HEALTHSTREAM, INC. (the “Company”), the
several banks and other financial institutions and lenders party thereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein with the same meanings. This certificate is
being delivered pursuant to Section 3.1(b)(ii) of the Credit Agreement.

The undersigned, the Secretary of Healthstream, Inc., a Tennessee corporation
(the “Company”), in his/her official capacity and on behalf of the Company
certifies as follows:

1. Attached hereto as Exhibit 1 is a true, complete and correct copy of the
Fourth Amended and Restated Charter of the Company, together with all amendments
thereto.

2. Attached hereto as Exhibit 2 is a true, complete and correct copy of the
Amended and Restated Bylaws of the Company, together with all amendments
thereto.

3. Attached hereto as Exhibit 3 is a copy of the Certificate of Existence from
the Secretary of State of Tennessee for the Company dated September 23, 2014.

4. Attached hereto as Exhibit 4 is a true and correct copy of certain
resolutions duly adopted by the Board of Directors of the Company at a meeting
of said Board of Directors duly called and held on [date], which resolutions are
the only resolutions adopted by the Board of Directors of the Company or any
committee thereof relating to the Credit Agreement and the other Loan Documents
to which the Company is a party and have not been revoked, amended, supplemented
or modified and are in full force and effect on the date hereof.

5. The following named individuals have been authorized to execute the Loan
Documents to which the Company is a party. Such persons hold the respective
office set forth opposite his or her name and the signature set forth opposite
of such person is his or her genuine signature:

 

Name

  

Title

 

Specimen Signature

    

 

  

 

 

 

              



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

Michael M. Collier, Secretary

I,                                         ,
[                                        ] of the Company, do hereby certify
that Michael M. Collier has been duly elected, is duly qualified and is the
Secretary of the Company, that the signature set forth above is his genuine
signature and that he has held such office at all times since             ,
        .

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 1 TO OFFICER’S CERTIFICATE

FOURTH AMENDED AND RESTATED CHARTER



--------------------------------------------------------------------------------

EXHIBIT 2 TO OFFICER’S CERTIFICATE

AMENDED AND RESTATED BYLAWS



--------------------------------------------------------------------------------

EXHIBIT 3 TO OFFICER’S CERTIFICATE

CERTIFICATE OF EXISTENCE



--------------------------------------------------------------------------------

EXHIBIT 4 TO OFFICER’S CERTIFICATE

RESOLUTIONS



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(v)

[FORM OF]

OFFICER’S CERTIFICATE OF NO DEFAULT/MATERIAL CHANGE

OFFICER’S CERTIFICATE

November     , 2014

Reference is made to the Revolving Credit Agreement dated as of the date hereof
(the “Credit Agreement”), among HEALTHSTREAM, INC. (“Borrower”), SUNTRUST BANK,
as Administrative Agent, and the Lenders from time to time party thereto. Terms
defined in the Credit Agreement are used herein with the same meanings. This
certificate is being delivered pursuant to Section 3.1(b)(v) of the Credit
Agreement.

I, Michael M. Collier, Secretary of Healthstream, Inc. DO HEREBY CERTIFY that:

(a) I am the Borrower’s Authorized Representative for the purpose of this
certification;

(b) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof;

(c) no Default or Event of Default has occurred and is continuing at the date
hereof; and

(d) since [the date], which is the date of the most recent financial statements
described in Section 5.1(a) of the Credit Agreement, there has been no change
which has had or could reasonably be expected to have a Material Adverse Effect.

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

Name:   Michael M. Collier, Secretary



--------------------------------------------------------------------------------

EXHIBIT 5.1

[FORM OF]

COMPLIANCE CERTIFICATE

            , 201    

 

SunTrust Bank

 

 

Ladies and Gentlemen:

This certificate is delivered to you pursuant to Section 5.1(c) of the Revolving
Credit Agreement dated November     , 2014 (the “Credit Agreement”), by and
among HEALTHSTREAM, INC. (“Borrower”), the several banks and other financial
institutions and lenders party thereto (the “Lenders”), and SUNTRUST BANK, in
its capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
herein (including those on the Attachment hereto) have the meanings ascribed to
them in the Credit Agreement.

The undersigned hereby certifies that he or she is the Treasurer or other senior
financial officer of the Borrowers and further certifies that as of
            , 201     (the “Computation Date”):

(a) no Default or Event of Default has occurred and is continuing;

(b) the calculations of the covenants set forth below, calculated on a pro forma
basis as if the Borrowings had been funded as of the first day of the relevant
period for testing compliance:

(i) the Borrower’s (A) Funded Debt was $        , (B) Consolidated EBITDA was
$        , (C) the Funded Debt Leverage Ratio was                      as shown
in detail on the Attachment hereto, which complies/does not comply* with the
requirements of Section 6.1 of the Credit Agreement; and

(ii) the Borrower’s Interest Coverage Ratio was              to 1.0, as shown in
detail on the Attachment hereto, which complies/does not comply* with the
requirements of Section 6.2 of the Credit Agreement;

(c) no change has occurred in the identity of the Subsidiaries from the
Subsidiaries identified to Lenders as of the most recent Fiscal Quarter; and

(d) no change in GAAP or the application thereof has occurred since the date of
the most recently delivered audited financial statements under Section 5.1(a)
and Section 5.1(b).

[SIGNATURE PAGE FOLLOWS]

 

* Designate the correct response by circling the appropriate provision.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of             , 201    .

 

HEALTHSTREAM, INC. By:  

 

 

(signature)

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

Borrower’s Investment Policy